Citation Nr: 0322561	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  03-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record showing a 
current diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the March 2002 rating decision and March 
2003 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, in an October 2001 letter issued in 
response to the veteran's June 2001 claim, the RO explained 
the notice and assistance provisions of the VCAA, including 
VA's responsibility to obtain certain evidence and the 
veteran's obligation to provide evidence or information 
needed to obtain evidence.  The RO then described the 
requirements to establish service connection for PTSD, as 
well as the specific types of evidence needed to establish 
service connection for PTSD in particular.  Finally, the 
March 2003 statement of the case provides the text of the 
relevant regulations implementing the VCAA.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).      

With respect to the duty to assist, the RO secured private 
medical records and a psychiatric examination.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The veteran has not 
identified any other private records or any records of VA 
treatment.  In fact, in his June 2001 claim, he denied 
receiving any treatment for PTSD.  As there is no indication 
that relevant evidence remains outstanding, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, as the RO has provided all required notice and 
assistance, the Board may proceed to adjudicate the appeal 
without any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  If VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See Gaines v. West, 11 Vet. 
App. 353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for PTSD.  His June 2001 
claim and November 2001 statement describe his in-service 
combat experiences in World War II at Tarawa, Guadalcanal, 
Saipan, and the Tinian Islands.  Service personnel records 
include notations that the veteran participated in action 
against Japanese Forces on Tinian and Saipan of the Marianas 
Islands and at Tarawa Atoll in Gilbert Islands.  He also 
participated in an operation "against the enemy" at 
Guadalcanal, British Solomon Islands.  

However, review of the record finds no diagnosis of PTSD, the 
first requirement for establishing service connection.  
38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (a service connection claim requires evidence 
of a current disability.  Initially, the Board notes that the 
veteran's personal belief that he has PTSD is clearly 
implicit in his claim seeking service-connected disability 
compensation for it.  However, as a lay person, the veteran 
is not competent to offer an opinion as to whether he has a 
psychiatric disorder or what the appropriate diagnosis is.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In the report of the March 2002 VA psychiatric examination, 
the examiner explains that the veteran did not qualify for a 
diagnosis of PTSD because he lacked some of the diagnostic 
criteria, avoidance and arousal symptoms in particular.  In 
fact, the examiner found no diagnosable psychiatric disorder 
at all.  This opinion is based on the examiner's review of 
the claims folder and examination and interview of the 
veteran.  There is no other competent evidence of record as 
to the issue of psychiatric diagnosis.    

Private medical records generally reflect treatment for 
physical ailments and are negative for any diagnosis of PTSD.  
The Board acknowledges that a private medical record dated in 
July 1993 shows presentation at the emergency room for 
complaints including non-specific chest discomfort, 
nervousness, and a "weird sensation."  The diagnosis was 
anxiety attack of unclear etiology.  First, the Board notes 
that, although the individual treated shares the veteran's 
name, the notes indicate that the patient was a 27-year old 
male who presented after work.  Review of the claims folder 
indicates that the veteran would have been in his late 70s on 
the date of treatment.  In addition, the March 2002 VA 
examination report suggests that he retired in 1986, several 
years before the treatment date.  Thus, it is not clear that 
the evidence pertains to the veteran now seeking benefits.  
In any event, evidence of a diagnosis of a single anxiety 
attack may not be substituted for a diagnosis of PTSD or any 
other psychiatric disorder.   

In summary, there is no competent evidence of a current 
diagnosis of PTSD, as is required by regulation.  38 C.F.R. § 
3.304(f).  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

